Title: From George Washington to Thomas Jefferson, 18 July 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Philadelphia July 18th 1793.

The Chief Justice & Judge Paterson are in Town. The former called upon me yesterday evening to know at what time he should receive my communications. I was embarrassed—but declared the truth, that by waiting for the Attorney General, the business wch it was proposed to lay before them, was not fully prepared.
I shall expect to see you by nine; And as the Judges will have to decide whether the business wch, it is proposed to ask their opinion upon is, in their Judgment, of such a nature as that they can comply, it might save time if you were to draft something (before you come) that will bring the question properly before them. I am always & sincerely Yours

Go: Washington


P.S. As the Attorney General is not present—quere, would a verbal communication, & explanation of the wishes of Government made to them by you be better than by letter?
